Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL BRITTON on 7/12/2022.
1. In claim 1, line 28, insert -- "the another main surface of the insulating layer being located a distance from the heat dissipation plate that is closer to or equal to a distance from the lower surface of the semiconductor element to the heat dissipation plate," -- after "opening,".
2. Cancel Claims 13-14.

Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the another main surface of the insulating layer being located a distance from the heat dissipation plate that is closer to or equal to a distance from the lower surface of the semiconductor element to the heat dissipation plate” when taken in combination with all the remaining limitations of the independent claim.
The following is an examiner’s statement of reasons for allowance:  

US 2012/0094442 A1 (“Lin”) and JP H09-8076 A (“Togashi”) are hereby cited as the closest prior art. Figures 5,6,13 of Lin discloses an insulating layer (56), semiconductor element (302), upper electrode (314), wiring member (304), first sealing (308), second sealing (318) and Togashi Fig. 1 teaches the wiring member with a hollow portion.
However, the above prior art by themselves or in combination with other arts does not teach the above allowable limitation for claim 1. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1 is allowed.
Dependent claims 2-12 are allowed as those inherit the allowable subject matters from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819